      Case 4:19-cv-03803 Document 1 Filed on 10/03/19 in TXSD Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ERIK GARCIA,                                         )
                                                     )
                       Plaintiff,                    )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        FILE No.
TOP SUPERMARKET INC.,                                )
                                                     )
                       Defendant.                    )

                                         COMPLAINT

       COMES NOW, ERIK GARCIA, by and through the undersigned counsel, and files this,

his Complaint against Defendant, TOP SUPERMARKET INC., pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as

follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff ERIK GARCIA (hereinafter “Plaintiff”) is and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,



                                                 1
       Case 4:19-cv-03803 Document 1 Filed on 10/03/19 in TXSD Page 2 of 13



grabbing, grasping and/or pinching.

        5.     Plaintiff uses a wheelchair for mobility purposes.

        6.     Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.     Defendant, TOP SUPERMARKET INC. (hereinafter “TOP SUPERMARKET

INC.”), is a Texas company that transacts business in the State of Texas and within this judicial

district.

        8.     Defendant, TOP SUPERMARKET INC., may be properly served with process

via its registered agent for service, to wit:   c/o Eul S. Lou, Registered Agent, 521 W. Fork,

Webster, TX 77598.

                                  FACTUAL ALLEGATIONS

        9.     On or about August 31, 2019, Plaintiff was a customer at “Shell Top

Supermarket” a business located at 1700 South Shaver Street, Pasadena, TX 77504, referenced

herein as “Shell Top Supermarket.”

        10.    Shell Top Supermarket is located on the Property owned by Defendant, TOP

SUPERMARKET INC.

        11.    TOP SUPERMARKET INC. is the owner or co-owner of the real property and



                                                 2
      Case 4:19-cv-03803 Document 1 Filed on 10/03/19 in TXSD Page 3 of 13



improvements that Shell Top Supermarket is situated upon and that is the subject of this action,

referenced herein as the “Property.” TOP SUPERMARKET INC also operates Shell.

       12.     Plaintiff lives 11 miles from Shell Top Supermarket and the Property and is

routinely in the area of Shell Top Supermarket in his daily life activities as well as for advocacy

purposes.

       13.     Plaintiff’s access to the business(es) located 1700 South Shaver Street, Pasadena,

TX     77504, Harris County Property Appraiser’s account number 0710070000167 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, TOP SUPERMARKET INC., is compelled to remove the physical barriers to access

and correct the ADA violations that exist at Shell Top Supermarket and the Property, including

those set forth in this Complaint.

       14.     Plaintiff has visited Shell Top Supermarket and the Property at least once before

as a customer and advocate for the disabled.          Plaintiff intends on revisiting Shell Top

Supermarket and the Property within six months or sooner, as soon as the barriers to access

detailed in this Complaint are removed and Shell Top Supermarket and the Property is accessible

again. The purpose of the revisit is to be a regular customer, to determine if and when Shell Top

Supermarket and the Property is made accessible and to maintain standing for this lawsuit for

Advocacy Purposes.

       15.     Plaintiff intends on revisiting Shell Top Supermarket and the Property to purchase

goods and/or services as a regular customer living in the near vicinity as well as for Advocacy

Purposes, but does not intend to re-expose himself to the ongoing barriers to access and engage



                                                3
      Case 4:19-cv-03803 Document 1 Filed on 10/03/19 in TXSD Page 4 of 13



in a futile gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       16.     Plaintiff travelled to Shell Top Supermarket and the Property as a customer and as

an independent advocate for the disabled, encountered the barriers to access at Shell Top

Supermarket and the Property that are detailed in this Complaint, engaged those barriers,

suffered legal harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at Shell Top Supermarket and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and


                                                 4
      Case 4:19-cv-03803 Document 1 Filed on 10/03/19 in TXSD Page 5 of 13



               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     Shell Top Supermarket is a public accommodation and service establishment.

       23.     The Property is a public accommodation and service establishment.

       24.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       25.     Public accommodations were required to conform to these regulations by January



                                                5
      Case 4:19-cv-03803 Document 1 Filed on 10/03/19 in TXSD Page 6 of 13



26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       26.     Shell Top Supermarket must be, but is not, in compliance with the ADA and

ADAAG.

       27.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       28.      Plaintiff has attempted to, and has to the extent possible, accessed Shell Top

Supermarket and the Property in his capacity as a customer of Shell Top Supermarket and the

Property as well as an independent advocate for the disabled, but could not fully do so because of

his disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at Shell Top Supermarket and the Property that preclude and/or limit his

access to Shell Top Supermarket and the Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

       29.     Plaintiff intends to visit Shell Top Supermarket and the Property again in the very

near future as a customer and as an independent advocate for the disabled, in order to utilize all

of the goods, services, facilities, privileges, advantages and/or accommodations commonly

offered at Shell Top Supermarket and the Property, but will be unable to fully do so because of

his disability and the physical barriers to access, dangerous conditions and ADA violations that

exist at Shell Top Supermarket and the Property that preclude and/or limit his access to Shell

Top Supermarket and the Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       30.     Defendant, TOP SUPERMARKET INC., has discriminated against Plaintiff (and



                                                 6
      Case 4:19-cv-03803 Document 1 Filed on 10/03/19 in TXSD Page 7 of 13



others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of Shell Top Supermarket and

the Property, as prohibited by, and by failing to remove architectural barriers as required by, 42

U.S.C. § 12182(b)(2)(A)(iv).

       31.     Defendant, TOP SUPERMARKET INC., will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, TOP SUPERMARKET INC., is

compelled to remove all physical barriers that exist at Shell Top Supermarket and the Property,

including those specifically set forth herein, and make Shell Top Supermarket and the Property

accessible to and usable by Plaintiff and other persons with disabilities.

       32.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

Shell Top Supermarket and the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     The access aisle to the accessible parking spaces are not level due to the presence

               of an accessible ramp in the access aisles of the accessible parking spaces in

               violation of Section 502.4 of the 2010 ADAAG standards. This violation made it

               dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

               the Property.

       (ii)    The accessible curb ramps are improperly protruding into the access aisle of the

               accessible parking spaces in violation of Section 406.5 of the 2010 ADAAG




                                                 7
Case 4:19-cv-03803 Document 1 Filed on 10/03/19 in TXSD Page 8 of 13



         Standards.    This violation made it difficult and dangerous for Plaintiff to

         exit/enter their vehicle.

 (iii)   The accessible ramp side flares of the accessible ramp on the eastern side of the

         Property have a slope in excess of 1:10 in violation of Section 406.3 of the 2010

         ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

         access the units of the Property.

 (iv)    The accessible parking space located on the western side of the Property is not on

         an accessible route to the accessible entrances of the Property, this is a violation

         of section 208.3 of the 2010 ADAAG Standards.

 (v)     Due to a policy of not having parking stops for the parking spaces directly in front

         of the exterior access route on the eastern side of the building coupled with the

         presence of large trash cans on the exterior accessible route, vehicles routinely

         pull up all the way to the curb and the "nose" of the vehicle extends into the

         access route causing the exterior access route to routinely have clear widths below

         the minimum thirty-six (36") inch requirement specified by Section 403.5.1 of the

         2010 ADAAG Standards. This violation made it dangerous and difficult for

         Plaintiff to access exterior public features of the Property.

 (vi)    Due to a policy of not having parking stops for the parking spaces directly in front

         of the exterior access route on the eastern side of the building coupled with the

         presence of large trash cans on the exterior accessible route, vehicles routinely

         pull up all the way to the curb and the "nose" of the vehicle extends into the

         access route as a result, in violation of section 502.7 of the 2010 ADAAG




                                             8
     Case 4:19-cv-03803 Document 1 Filed on 10/03/19 in TXSD Page 9 of 13



                Standards, parking spaces are not properly designed so that parked cars and vans

                cannot obstruct the required clear width of adjacent accessible routes.

       (vii)    The maneuvering clearance of the accessible entrance is not level in violation of

                Section 404.2.4.4 of the 2010 ADAAG standards. This violation made it difficult

                for Plaintiff to access the units of the Property.

       (viii)   The vertical reach to the frozen drink dispensers exceeds the maximum allowable

                height of 48 (forty-eight) inches above the finish floor or ground in violation of

                Section 308.3.1 of the ADAAG standards. This violation made it difficult for

                Plaintiff to property utilize public features of the Property.

       (ix)     There are sales and services counters lacking any portion of the counter that has a

                maximum height of 36 (thirty-six) inches from the finished floor in violation of

                Section 904.4 of the 2010 ADAAG standards, all portions of the sales and service

                counter exceed 36 (thirty-six) inches in height from the finished floor. This

                violation made it difficult for Plaintiff to properly transact business at the

                Property.

       (x)      Defendant fails to adhere to a policy, practice and procedure to ensure that all

                facilities are readily accessible to and usable by disabled individuals.

       33.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Shell Top Supermarket

and the Property.

       34.      Plaintiff requires an inspection of Shell Top Supermarket and the Property in

order to determine all of the discriminatory conditions present at Shell Top Supermarket and the

Property in violation of the ADA.



                                                   9
     Case 4:19-cv-03803 Document 1 Filed on 10/03/19 in TXSD Page 10 of 13



       35.        The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       36.        All of the violations alleged herein are readily achievable to modify to Shell Top

Supermarket and the Property into compliance with the ADA.

       37.        Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Shell Top Supermarket and the Property is readily achievable

because the nature and cost of the modifications are relatively low.

       38.        Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Shell Top Supermarket and the Property is readily achievable

because Defendant, TOP SUPERMARKET INC., has the financial resources to make the

necessary modifications.

       39.        Upon information and good faith belief, Shell Top Supermarket and the Property

have been altered since 2010.

       40.        In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       41.        Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

TOP SUPERMARKET INC., is required to remove the physical barriers, dangerous conditions

and ADA violations that exist at Shell Top Supermarket and the Property, including those

alleged herein.

       42.        Plaintiff’s requested relief serves the public interest.



                                                    10
    Case 4:19-cv-03803 Document 1 Filed on 10/03/19 in TXSD Page 11 of 13



         43.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, TOP SUPERMARKET INC.

         44.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, TOP SUPERMARKET INC., pursuant to 42 U.S.C. §§ 12188 and

12205.

         45.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, TOP

SUPERMARKET INC., to modify Shell Top Supermarket and the Property to the extent

required by the ADA.

         WHEREFORE, Plaintiff prays as follows:

         (a)   That the Court find Defendant, TOP SUPERMARKET INC., in violation of the

               ADA and ADAAG;

         (b)   That the Court issue a permanent injunction enjoining Defendant, TOP

               SUPERMARKET INC., from continuing their discriminatory practices;

         (c)   That the Court issue an Order requiring Defendant, TOP SUPERMARKET INC.,

               to (i) remove the physical barriers to access and (ii) alter the subject Shell Top

               Supermarket and the Property to make it readily accessible to and useable by

               individuals with disabilities to the extent required by the ADA;

         (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

               and costs; and




                                                11
Case 4:19-cv-03803 Document 1 Filed on 10/03/19 in TXSD Page 12 of 13




                                 12
Case 4:19-cv-03803 Document 1 Filed on 10/03/19 in TXSD Page 13 of 13



 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: October 3, 2019.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Attorney-in-Charge for Plaintiff
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        13
